Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 22, 2022 and September 28, 2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: Fig. 4B.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: B, E, Fig. 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2, 7, and 17-19 are objected to because of the following informalities:  
In claims 1 and 17, the first “Dk” is improper and should read “permittivity (Dk)”
In claim 1, “the y-z plane” lacks proper antecedent basis and should read “a y-z plane”
In claim 1, “the respective high Dk layers and low Dk layers” lacks proper antecedent basis and should read “respective high Dk layers and low Dk layers”
In claim 2, “the z-direction” lacks proper antecedent basis and should read “a z-direction”
In claim 2, “the width” lacks proper antecedent basis and should read “a width”
In claim 2, “the length” lacks proper antecedent basis and should read “a length”
In claim 7, “the broad surfaces of neighboring low Dk layers” lacks proper antecedent basis and should read “broad surfaces of neighboring low Dk layers”
In claim 17, “the axial” lacks proper antecedent basis and should read “an axial”
In claim 17, “the diameter” lacks proper antecedent basis and should read “a diameter”
In claims 18-19, “the radial width” lacks proper antecedent basis and should read “a radial width”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the respective layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship of the width in the x-direction and the length in the y-direction with the rest of the claim. It is unclear what width and length is being referred to by this limitation.
Claim 7 recites the limitation "the broad surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 9 and 17, the limitation "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 17 recites the limitation "the respective layers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the respective high Dk layers and low Dk layers" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the neighboring layers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-6, 8, and 10-16 inherit the deficiencies of claim 1.
Claims 18-19 inherit the deficiencies of claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al. (Y. Hou, Y. -p. Zhang and J. Mao, "A Wideband Polarization Grid Loaded Circularly Polarized Laminated Resonator Antenna," 2021 15th European Conference on Antennas and Propagation (EuCAP), 2021, pp. 1-4, doi: 10.23919/EuCAP51087.2021.9411186.), hereinafter known as Hou.
Regarding claim 1, Hou discloses (Fig. 1) a polarization converter (Fig. 1; Section II.A) comprising: a plurality of alternating high Dk layers and low Dk layers that alternate along an x-direction (Fig. 1, direction of alternating strips being the z-direction; Section II.A, TP-1/2 substrates, air gaps, foams strips); wherein the respective layers each independently have a first broad surface and a second broad surface in the y-z plane (Fig. 1, left and right broad surfaces of the polarization converter); wherein neighboring broad surfaces of the respective high Dk layers and low Dk layers are bonded together (Fig. 1); wherein the polarization converter is capable of converting an incoming electromagnetic wave to an outgoing electromagnetic wave having a different polarization (Section II.A).
Regarding claim 2, Hou discloses (Fig. 1) wherein a height in the z-direction (height of alternating strips) is less than the width in the x-direction and the length in the y-direction.
Regarding claim 5, Hou further discloses (Fig. 1) wherein the low Dk layers and the high Dk layers each independently comprise a dielectric material (Section II.A, alternating strips).
Regarding claim 6, Hou further discloses wherein at least one of or all of the low Dk layers comprises a foam (Section II.A)
Regarding claim 11, Hou further discloses (Fig. 1) an article comprising an antenna (Introduction). 

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (CN 108539428 A), hereinafter known as Huang.
Regarding claim 17, Huang discloses (Fig. 3-6) a polarization converter ([0012] and [0030])comprising: a plurality of alternating high Dk layers and low Dk layers that alternate along a radial direction; wherein a height in the axial, z-direction is optionally less than the diameter in the radial direction ([0037]-[0040]); wherein the respective layers each independently have a first broad surface and a second broad surface (Fig. 3); wherein neighboring broad surfaces of the respective high Dk layers and low Dk layers are bonded together (Fig. 3); wherein the polarization converter is capable of converting an incoming electromagnetic wave to an outgoing electromagnetic wave having a different polarization ([0012] and [0030]).
Regarding claim 18, Huang further discloses wherein the radial width of one or both of the alternating high Dk layers or low Dk layers is constant with increasing radius ([0038]-[0041]).
Regarding claim 19, Huang further discloses wherein the radial width of one or both of the alternating high Dk layers or low Dk layers varies with increasing radius ([0038]-[0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Scannell (US PGPUB 2020/0052409 A1).
Regarding claim 3, Hou does not specifically teach wherein at least one of or wherein all of the high Dk layers each independently comprise a high Dk filler.
However, Scannell teaches wherein at least one of or wherein all of the high Dk layers each independently comprise a high Dk filler ([0086], glass is high Dk).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the polarization converter of Hou with Scannell to include “wherein at least one of or wherein all of the high Dk layers each independently comprise a high Dk filler,” as taught by Scannell, for the purpose of low cost production (see also [0073]).
Regarding claim 4, Hou does not specifically teach wherein the high Dk filler comprises at least one of titanium dioxide, barium titanate, strontium titanate, silica, corundum, wollastonite, Ba2Ti9O20, solid glass spheres, hollow glass spheres, hollow ceramic spheres, quartz, boron nitride, aluminum nitride, silicon carbide, beryllia, alumina, alumina trihydrate, magnesia, mica, talc, nanoclay, or magnesium hydroxide.
However, Scannell teaches wherein the high Dk filler comprises solid glass spheres, hollow glass spheres ([0086], glass is high Dk).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the polarization converter of Hou with Scannell to include “wherein the high Dk filler comprises solid glass spheres, hollow glass spheres,” as taught by Scannell, for the purpose of low cost production (see also [0073]).

Claims 7-8, 10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Gans et al. (US Patent No. 5793330 A), hereinafter known as Gans.
Regarding claim 7, Hou does not specifically teach wherein at least some of the high Dk layers comprise an adhesive and wherein the broad surfaces of the respective high Dk layers comprising the adhesive are in direct physical contact with the broad surfaces of the neighboring low Dk layers.
However, Gans teaches (Fig. 1) wherein at least some of the high Dk layers comprise an adhesive (60) and wherein the broad surfaces of the respective high Dk layers comprising the adhesive (60) are in direct physical contact with the broad surfaces of the neighboring low Dk layers.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the polarization converter of Hou with Gans to include “wherein at least some of the high Dk layers comprise an adhesive and wherein the broad surfaces of the respective high Dk layers comprising the adhesive are in direct physical contact with the broad surfaces of the neighboring low Dk layers,” as taught by Gans, for the purpose of improving structural strength and reducing size (see also col. 1, lines 29-41 and col. 3, lines 8-18).
Regarding claim 8, Hou does not specifically teach wherein at least some of the neighboring broad surfaces of the respective high Dk layers and low Dk layers are bonded via an adhesive layer.  
However, Gans teaches (Fig. 1) wherein at least some of the neighboring broad surfaces of the respective high Dk layers and low Dk layers are bonded via an adhesive layer (60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the polarization converter of Hou with Gans to include “wherein at least some of the neighboring broad surfaces of the respective high Dk layers and low Dk layers are bonded via an adhesive layer,” as taught by Gans, for the purpose of improving structural strength and reducing size (see also col. 1, lines 29-41 and col. 3, lines 8-18).
Regarding claim 10, Hou does not specifically teach wherein at least one of the alternating high Dk layers or low Dk layers has a patterned surface. 
However, Gans teaches (Fig. 4) wherein at least one of the alternating high Dk layers or low Dk layers has a patterned surface (72).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the polarization converter of Hou with Gans to include “wherein at least one of the alternating high Dk layers or low Dk layers has a patterned surface,” as taught by Gans, for the purpose of improving performance and efficiency as is well known in the art (see also col. 5, lines 15-22).
Regarding claim 12, Hou does not specifically teach comprising: bonding neighboring layers of a multilayer stack of a plurality of alternating low Dk layers and high Dk layers to form the polarization converter.  
However, Gans teaches (Fig. 1) bonding neighboring layers (60) of a multilayer stack of a plurality of alternating low Dk layers and high Dk layers to form the polarization converter (Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Hou with Gans to include “bonding neighboring layers of a multilayer stack of a plurality of alternating low Dk layers and high Dk layers to form the polarization converter,” as taught by Gans, for the purpose of improving structural strength and reducing size (see also col. 1, lines 29-41 and col. 3, lines 8-18).
Regarding claim 14, Hou does not specifically teach wherein the multilayer stack includes an adhesive film located in between at least two neighboring layers of the multilayer stack.  
However, Gans teaches (Fig. 1) wherein the multilayer stack includes an adhesive film (60) located in between at least two neighboring layers of the multilayer stack.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Hou with Gans to include “wherein the multilayer stack includes an adhesive film located in between at least two neighboring layers of the multilayer stack,” as taught by Gans, for the purpose of improving structural strength and reducing size (see also col. 1, lines 29-41 and col. 3, lines 8-18).
Regarding claim 15, Hou does not specifically teach wherein the bonding comprises applying at least one of an increased temperature or a pressure.   
However, Gans teaches (Fig. 1) wherein the bonding comprises applying at least one of an increased temperature or a pressure (col. 3, lines 8-18).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Hou with Gans to include “wherein the bonding comprises applying at least one of an increased temperature or a pressure,” as taught by Gans, for the purpose of improving structural strength and reducing size (see also col. 1, lines 29-41 and col. 3, lines 8-18).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Shindo et al. (US Patent No. 4156213 A), hereinafter known as Shindo.
Regarding claim 9, Hou does not specifically teach further comprising an anti-reflection layer located on a surface of the alternating high Dk layers and low Dk layers; where a spacer layer is optionally located in between the anti-reflective layer and the polarization converter.
However, Shindo teaches (Fig. 5) an anti-reflection layer (28 and 29) located on a surface of the alternating high Dk layers and low Dk layers.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the polarization converter of Hou with Shindo to include “an anti-reflection layer located on a surface of the alternating high Dk layers and low Dk layers,” as taught by Shindo, for the purpose of reducing loss (see also col. 2, lines 8-12).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Gans as applied to claim 12 above, and in further view of Lu et al. (US PGPUB 2020/0214140 A1), hereinafter known as Lu.
Regarding claim 13, Hou does not specifically teach wherein the bonding forms an intervening bonded stack and the method further comprises severing the bonded stack along an x-y plane to form the polarization converter.  
However, Lu teaches bonding forms an intervening bonded stack and the method further comprises severing the bonded stack along an x-y plane to form the polarization converter ([0029]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Hou with Lu to include “bonding forms an intervening bonded stack and the method further comprises severing the bonded stack along an x-y plane to form the polarization converter,” as taught by Lu, for the purpose of simplifying reducing cost (see also [0008] and [0010]-[0011]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Gans as applied to claim 12 above, and in further view of Wertsberger et al. (US PGPUB 2014/0077322 A1), hereinafter known as Wertsberger.
Regarding claim 16, Hou does not specifically teach further comprising forming the multilayer stack using a roll-to-roll process.  
However, Wertsberger teaches forming the multilayer stack using a roll-to-roll process ([0081]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Hou with Wertsberger to include “forming the multilayer stack using a roll-to-roll process,” as taught by Wertsberger, for the purpose of simplifying production and reducing cost and size (see also [0081]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Scannell.
Regarding claim 20, Huang does not specifically teach comprising: spiraling at least one low Dk layer and at least one high Dk layer around an x-axis and bonding the neighboring layers together to form the polarization converter; or spiraling one of a low Dk layer or at least one high Dk layer around an x-axis with an intervening space between the neighboring layers; and filling the intervening space with the other of the low Dk layer and the high Dk layer.
However, Scannell teaches (Fig. 2, 9) spiraling at least one low Dk layer and at least one high Dk layer around an x-axis and bonding the neighboring layers together to form the polarization converter ([0079]); or spiraling one of a low Dk layer or at least one high Dk layer around an x-axis with an intervening space between the neighboring layers (Fig. 2; [0082]); and filling the intervening space with the other of the low Dk layer and the high Dk layer ([0079], [0086]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the polarization converter of Huang with Scannell to include “spiraling at least one low Dk layer and at least one high Dk layer around an x-axis and bonding the neighboring layers together to form the polarization converter; or spiraling one of a low Dk layer or at least one high Dk layer around an x-axis with an intervening space between the neighboring layers; and filling the intervening space with the other of the low Dk layer and the high Dk layer,” as taught by Scannell, for the purpose of low cost production (see also [0073]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONCHAN J KIM/             Examiner, Art Unit 2845                                                                                                                                                                                           
/ANDREA LINDGREN BALTZELL/             Primary Examiner, Art Unit 2845